Matter of Posner (2016 NY Slip Op 00982)





Matter of Posner


2016 NY Slip Op 00982


Decided on February 10, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
L. PRISCILLA HALL, JJ.


2012-04204	ON MOTION

[*1]In the Matter of Martin L. Posner, admitted as Martin Louis Posner, a suspended attorney. (Attorney Registration No. 1963917)




DECISION & ORDERMotion by Martin L. Posner for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Posner was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 13, 1985, under the name Martin Louis Posner. By decision and order on motion of this Court dated May 15, 2012, the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Mr. Posner, and the issues were referred to the Honorable Alfred J. Weiner, as Special Referee, to hear and report. By opinion and order of this Court dated April 16, 2014, Mr. Posner was suspended from the practice of law for a period of one year, effective May 16, 2014, based on six charges of professional misconduct (see Matter of Posner, 118 AD3d 18). A stay of the order of suspension was granted on May 8, 2014, pending disposition of Mr. Posner's motion for leave to renew and/or reargue the disciplinary proceeding, and the motion was denied by decision and order on motion of this Court dated October 3, 2014.Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Martin Louis Posner is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Martin Louis Posner to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, DILLON and HALL, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court